Tuck, J.,
delivered the opinion of this court.
We are to determine in this case whether Baltimore city and Anne Arundel county are adjoining jurisdictions.
By the act of 1698, ch. 13, Baltimore county embraced a considerable portion of what is now within the lines of Anne Arundel county; but by the act of 1726, ch. 1, it is declared, that “ from and after the last day of May 1727, the land lying on the south side of Patapsco river, and contained within the bounds following, viz: From the mouth of the said Patapsco river, with the said river to the head thereof, and from thence bounding on the south side of the main falls, &c., (fee., shall be, and forever hereafter deemed, as part of Anne Arundel county.” It is manifest that the river, after this act, remained as it bad been for many years, within the limits of Baltimore county, and that the jurisdiction of these counties adjoined on its southern shore, unless affected by the act of 1704, ch. 92, which provides, “ that every county lying on any navigable river in this Province, shall extend its jurisdiction from the shore to the channel of such river that divides the county, and be divided from the other county by the channel of said river;” and, under this act, if applicable, the river, as far as the channel, remained in Baltimore county, and subject to the jurisdiction of its courts.
*498It is insisted on the part of the State, that because Baltimore city is a separate jurisdiction under the present constitution, the act of 1704, ch. 92, applies to it, and that by its terms and proper construction, it joins Anne Arundel county at the channel of the river. We are of opinion, that the present case does not depend on that act of Assembly, for the reasons about to be stated.
It is clear, that the act could have had no other effect than to enlarge the limits of Anne Arundel county to ihe channel, and that it did not extend the line of Baltimore county into the river. If it operated on these counties at all, its effect was to restrict the southern line of Baltimore county to the channel, and not to-assign to it any jurisdiction not previously possessed. Before the'act, this county had within its limits all the river, and afterwards, at least as far as the channel. In this state of things, the acts ofY816, chaps. 193 and 209, were passed: the formerfor the establishment of Baltimore city court and the latter to enlarge the bounds of Baltimore city. By chapter 209 it is provided, that the precincts of Baltimore city and all that part of Baltimore county which is included within certain metes and bounds, shall be annexed to, and made part of, the city. The southern and western liipits—all that is material in this case—extend from the Lazeretto lot “ to the most southern part of Whetstone point on the main branch of the Patapsco river, and running with and bounding on the said main branch, (excludiug the fort,) to the place called the Ferry point, being the junction of the said main branch with the middle branch aforesaid, and thence due west to the western side of the middle branch aforesaid, and on the west by a line running from the termination of the last mentioned line, on the western shore of the middle branch, and- binding on the said shore to the north of Gwynn’s falls, thence up and with the south-west side of Gwynn’s falls,” &c., &c.
If, as contended on the part of the State, the effect of this application of the act is to give jurisdiction to the city, as far as the channel, over all that part of the river between it and Anne Arundel county, then, upon the same principle, that part of the middle branch which divides the city from Baltimore *499county, must, as far as the channel, be under the jurisdiction of that county, because the county binds the southern and western shores of that branch, as Anne Arundel county does the south side of the main river opposite the city. The consequence of which construction would be to extend the city, on the river line, beyond the limits specified in the act, and to diminish its territory and jurisdiction as to the middle branch, though actually embraced by the act. The legislature, while professing to enlarge the city, surely did not mean to continue in the county the jurisdiction over any part of this area. On the contrary, it was the plain intent of the act to make the middle branch, and all other portions of the county taken within these limits, parts of the city, and subject to its authority, leaving to the county jurisdiction overall not thereby included.
This view is sustained by the act of 1816, cb. 193, by which the same limits were established as the sphere within which Baltimore city court, (to whose powers the criminal court succeeded,) should have jurisdiction; and the sixth section vests in the county court and its judges all the powers,, jurisdiction and authority previously exercised by the court of Oyer and Terminer in and over all that part of Baltimore county which was not included in the city and precincts as therein described.
If, as we think upon consideration of these acts of Assembly, the jurisdiction of the city was confined to the limits prescribed, part of the river at least was left within that of Baltimore county, and if so, there is an intervening jurisdiction between the city and Anne Arundel county, from which it follows that the record of the present indictment was improvidently transmitted to the circuit court for that county.
The argument predicated upon the supposed inconvenience that may result from a reversal of this judgment cannot apply to the present case, inasmuch as the Patapsco river has always been within the jurisdiction of one or both of the counties bordering on its shores.
The counsel for the State, wishing to have the prominent point on the record decided, waived all objection to the form in which it is presented. As a precedent, however, for determin*500ing the question as properly arising on a motion in arrest of judgment, see State vs. Dashiell, 6 H. & J., 268.

Judgment reversed.